 Case 3:21-cv-00066-DWD Document 17 Filed 03/26/21 Page 1 of 2 Page ID #99




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN WILSON, SR.,                         )
                                           )
                      Petitioner,          )
                                           )
 vs.                                       )          Case No. 21-cv-66-DWD
                                           )
 ERIC WILLIAMS,                            )
 FEDERAL BUREAU OF PRISONS,                )
 and                                       )
 UNITED STATES ATTORNEY                    )
 GENERAL,                                  )
                                           )
                      Respondents.         )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On January 19, 2021, Petitioner John Wilson, Sr. filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. Wilson requests that a writ issue to direct the Bureau

of Prisons to recalculate his security level classification. Respondent Eric Williams was

ordered to respond to the petition. In his response, Williams argues that security

classifications cannot be challenged through a § 2241 petition, and the Court agrees.

       A § 2241 petition by a federal prisoner generally is the proper vehicle for

challenges to the execution of a sentence. See Valona v. United States, 138 F.3d 693, 694 (7th

Cir. 1998). The Seventh Circuit has explained that a habeas corpus petition is proper “[i]f

the prisoner is seeking what can fairly be described as a quantum change in the level of

custody – whether outright freedom, or freedom subject to the limited reporting and

financial constraints of bond or parole or probation … .” Graham v. Broglin, 922 F.2d 379,

381 (7th Cir. 1991). Changes in a prisoner’s security level classification, however, cannot
Case 3:21-cv-00066-DWD Document 17 Filed 03/26/21 Page 2 of 2 Page ID #100




be attacked through a § 2241 petition because they do not present an opportunity for a

quantum change in the level of custody. See Bunn v. Conley, 309 F.3d 1002, 1008 (7th Cir.

2002); Graham, 922 F.2d at 381; Pischke v. Litscher, 178 F.3d 497, 499 (7th Cir. 1999)(noting

that a quantum change in custody involves “seeking to ‘get out’ of custody in a

meaningful sense”).

       Here, petitioner seeks to reduce the number of points assigned to him through the

security level classification system. This claim is not cognizable through a § 2241 petition

and must be dismissed. Accordingly, the petition for writ of habeas corpus is

DISMISSED without prejudice. The Clerk of Court shall enter judgment reflecting the

dismissal and shall close this case.

       SO ORDERED.

       Dated: March 26, 2021

                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
